FILED
                            NOT FOR PUBLICATION                              DEC 09 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30406

               Plaintiff - Appellee,             D.C. No. 6:03-cr-60082-HO

  v.
                                                 MEMORANDUM*
ISRAEL ARREOLA-CONTRERAS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                        Ann Aiken, Chief Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Israel Arreola-Contreras appeals pro se from the district court’s order

affirming, upon reconsideration, its prior order denying his motion to compel the

United States Probation Office for the District of Oregon to respond to the Bureau

of Prisons’ May 4, 2012, letter notifying the Probation Office of Arreola-

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Contreras’s assertion that his presentence report contained incorrect information

regarding his citizenship. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Contrary to Arreola-Contreras’s contention, the district court did not abuse

its discretion by denying mandamus relief under 28 U.S.C. § 1361. Arreola-

Contreras has not established that he is entitled to the extraordinary remedy of

mandamus. See Fallini v. Hodel, 783 F.2d 1343, 1345 (9th Cir. 1986)

(“Mandamus relief is only available . . . if (1) the plaintiff’s claim is clear and

certain; (2) the duty of the officer is ministerial and so plainly prescribed as to be

free from doubt; and (3) no other adequate remedy is available.” (citations and

internal quotations omitted)).

      AFFIRMED.




                                            2                                     12-30406